 In the Matter ofTHETIMES-PICAYUNE PUBL IshIINGCOMPANYandAMERICAN NEWSPAPERGUILD, C. I.0.,LOCAL170Case No. 15-C-1-9,30.-Decided May 3, 1<9448Mr. 7'. Lowry Whittaker,for the Board.Mr. Esmond Phelps,of New Orleans, La., for the respondent.DECISIONANDORDER1On June 19, 1947, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had not violated Section 8 (1) or (3) of the Act 2 asalleged in the complaint and recommending that the complaint againstthe respondent be dismissed.Thereafter, counsel for the Board filedexceptions to the Intermediate Report and a supporting brief, andthe respondent filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegatedits powers in connection with this case to a three-man panel consist-ing of the undersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as set forth in the copy of the Inter-mediatemediate Report attached hereto.'The power of the Board to issue a Decision and Order in a case such as the instant one,where the charging union has not complied with the filing requirements specified in Section9 (f), (g), and(li)of the National Labor Relations Act, as amended,was decided by theBoard inMattei of Marshall and Bruce Company,75 N L.It.B 90.'The provisions of Section 8 (1) and(3) of the National Labor RelationsAct, whichthe Trial Examiner herein found were not violated,are continued in Section 8 (a) (1) and8 (a) (3) of the Act as amended by the Labor Management Relations Act, 1947*Chairman Herzog and Members Reynolds and Murdock.77 N L.R. B., No.'75.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the respondent, The Times-Picayune Publishing Company,New Orleans, Louisiana, be, and it hereby is, dismissed.INTERMEDIATE REPORTT. Lowry II'hittaker,Esq.,for the BoardEsmond Phelps,Esq.,of New Orleans,La., for theRespondent.STATEMENT OF THE CASEUpon a charge filed September 30, 1946, by American Newspaper Guild, C. I 0.,Local 170, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Fifteenth Region (New Orleans,Louisiana), issued its complaint dated March 26, 1947, against The Times-Picayune Publishing Company, New Orleans, Louisiana, herein called Respondent,alleging that Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section S (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and the charge together with notice ofhearing thereon were duly served upon Respondent and the Union.With respect to unfair labor practices, the complaint alleged in substance thatRespondent (1) on or about July 26, 1946, discharged Louis J. Maloof becauseof his membership in and activity on behalf of the Union and at all times sincerefused to reinstate him, and (2) during and since the year 1944, through itsofficers, agents, representatives, and employees, by statements and conversationsdiscouraged its employees from joining or assisting the Union, encouraged thecirculation of a petition in opposition to the Union, and threatened to dischargethose who supported the UnionIn its answer dated April 11, 1947, Respondent admitted the jurisdictional al-legations of the complaint, admitted the discharge of Maloof on or about thedate alleged, but denied the commission of unfair labor practices.Pursuant to notice, a hearing was held in New Orleans, Louisiana, on May 19,20, 21, and 22, 1947, before the undersigned, the Trial Examiner duly designatedby the Chief Trial Examiner.The Board and Respondent were represented bycounsel.No formal appearance was entered on behalf of the Union althoughone of its agents was in attendance during all sessions.Counsel for the Boardand counsel for Respondent participated in the hearing, were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence pertinent to the issues.At the conclusion of the hearing, a motion by counsel for the Board to con-form the pleadings to the proof was granted without objection.All parties weregranted until June 6, 1947, for the purpose of filing briefs or proposed findingsof fact and conclusions of law.A brief has been received from Respondent. THE TIMES-PICAYUNE PUBLISHING COMPANY449Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITIIE BUSINESS OF RESPONDENT iRespondent is a Louisiana corporation with its principal office and place ofbusiness in New Orleans, Louisiana, where it is engaged in the publication ofmorning, afternoon, and Sunday newspapers entitled, respectively, The Times-Picayune, New Orleans States, and New Orleans Times-Picayune StatesDuring—a representative period from January 1, 1946, to June 30, 1946, Respondent pur-chased ink, news print, mats, machinery and other supplies having a value of$906,73959, of which approximately 97 percent was shipped to Respondent frompoints outside the State of LouisianaDuring the same period, Respondent'spublications had a value of $3,427,584.09, and 11 percent of the publications cir-culation was distributed among States other than the State of Louisiana.Re-spondent utilizes the services of Associated Press, United Press, feature servicesand news syndicates, all of which have national coverage, as well as the servicesof special correspondents located in States of the United States other than theState of Louisiana, and publishes advertisements, having a value in excess of$100,000 annually. concerning nationally known brandsRespondent does notchallenge the Board's assertion of jurisdiction.II.THE ORGANIZATION INVOLVEDAmerican Newspaper Guild, Local 170, is a labor organization affiliated withthe Congress of Industrial Organizations admitting to membership employees ofRespondent.IIITHE ALLEGED UNFAIR LABOR PRACTICESFor a period of more than a year before the hearing, the Union was engaged inan organizational campaign among Respondent's employees in the news room ofThe Tinies-Picayune.'The record does not disclose the intensity of the Union'sefforts or the extent to which it was successful.Lynn Hogan, a copyreader, whohas been employed by Respondent for the past 25 years, appears to have been theprincipal exponent of the Union on The Times-Picayune.Sometime in January 1946, some of the employees in the news room who opposedthe Union circulated a writing during their working hours soliciting signaturesbelow the following captionWe, the undersigned, are opposed to joining arid object to, the propagandaof the American Newspaper Guild of the C I. 0A number of employees signed, among them Mercia Mateu, secretary to themanaging editor.There is no evidence that this activity came to the attentionof Respondent during the day of its circulation other than whatever inferencemay be drawn from the fact that there was nothing secretive about it. Thereis no evidence that any act of Respondent instigated or encouraged this move-iThese findings are predicated upon the allegations of the complaint which Respondent'sanswer admits2 Subsequent reference to news room is to the news room of The Times-Picayune , and toemployees,is to Respondent's employees working on The Times-Picayune. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.When Managing Editor George William Healy, Jr., learned that his sec-retary had affixed her name, lie instructed her to have nothing to do with thecirculation.'Louis J. Maloof, whose subsequent discharge is alleged to have been discrim-inatory, returned to his employment as a reporter after approximately 4 years'service in the Marines, on July 1, 1946.When lie left for military service in1942,Maloof was a cub reporter earning $25 a week; upon his return he wasgiven a weekly salary of $45.Maloof informed Healy that the salary was in-sufficient for his needs but was told that he would have to work satisfactorilyfor several weeks before an increase would be given considerationMaloof alsoexpressed his dissatisfaction with his wage in contrast with the high cost ofliving toWarren C Ogden, magazine editor, and to Alexander S Waller, Jr,night city editor, and suggested, according to Maloof, that "the laboring mailwill have to find a bargaining agency if he is going to live halfway decently."Maloof testified that Ogden replied, "If you are thinking along those lines youare wrong," that unions caused more harm than good and that Maloof shouldchange his attitude.Ogden and Waller denied that unions were mentioned anymore than incidentally in this conversation and Ogden denied specifically makingthe remarks which Maloof attributed to himAbout July 5 or 6, Maloof joined the Union and became its fervent advocate.Within a day or two, he engaged in a conversation with Ellen Foley, a reporter,with whom he had long been friendly, and learned through her of the circulationof the anti-Union writing several months before.Foley stated that she opposedthe Union and that she had signed her name on the list.Maloof expressed sorrowthat she had done so and observed that her action might cause her to loseher employment if the Union's organizing campaign succeeded.He assured her,however, that lie would intercede in her behalf and that he believed lie coulddo so successfully but that Podnie Schoenberger, another reporter, who had beenmost active in soliciting employees to sign the list opposing the Union, wouldunquestionably lose her employmentFoley reported this conversation to Schoenberger and others learned of it sothat in the course of a few days it came to Healy's ears.Healy called Foleyto his office and got her relation of the content of Maloof's remarksHe thencalledMaloof in tor interview, telling him that lie understood lie had beenuttering threats against other members of the staff.Maloof denied that thiswas soHealy then told Maloof that while lie had a right to take any positionon any question, lie had no right to impose his views upon others and instructedhim not to engage in controversies with others in the news roomDuring thisconversation, Maloof mentioned that he might seek other employment and in-quired if Healy would recommend himHealy assured him that he wouldAlthough the Union was not mentioned on this occasion, it is clear that bothHealy and Maloof had that in mind with respect to Maloof's right to his opinionon controversial matters and Healy's instruction that lie not impose his views onothers.Further, although it is not certain that Foley's name was mentioned,Maloof must have known that it was to her than Healy referred when he accusedMaloof of threatening others on the staff. On the following day, Maloof ad-dressed a meino to Healy expressing thanks for Healy's understanding attitudeand assurance that his instruction would be followed.3The circulation was completed in one day and it appears that Healy leai ned of Mateu saction several days later THE TIMES-PICAYUNEPUBLISHINGCOMPANY451On July 20, Maloof happened in a restaurant where he encountered WilfredD'Aquin, then acting picture editor, Waller, night city editor, and Gus Martin,another employee.Martin taunted him with having threatened the dischargeof Foley and D'Aquin and added the name of Schoenberger.Maloof replied thatthe accusation was ridiculous and left.A few hours later, returning to the newsroom, lie discovered Schoenberger, who was not on duty, at her desk, andapproached her saying, "Miss Schoenberger, did you hear the remark that I wasgoing to have you fired? . . I'm awfully sorry that such a remark was at-tributed to me " Schoenberger replied that her information came from a reliablesource whereupon Maloof explained that Foley had misinterpreted his remarksto her.Schoenberger went on to say that she was glad to be so informed for aunion which would take such action could be described only as a dictatorialorganization.Maloof took umbrage at this, apparently regarding it as a slurupon the Pope, and proceeded to instruct Schoenberger concerning her duty as agood Catholic toward unions under the pronouncements of Pope Leo NIII asexplicated in his encyclical, Rerun Novarum.The argument waxed and wanedbetween the desks of Schoenberger and Maloof, both participants angrily as-serting, accusing, and expostulating for a period variously estimated as from 4to 10 minutesOn at least three occasions during the course of the argumentGoldstein, acting night city editor, instructed Maloof, as the paper was approach-ing deadline, to cease the dispute and to write his story.Lynn Hogan came overfrom his desk to tell Maloof to quit the argument. Finally, at the request ofGoldstein, Schoenberger left and Maloof wrote his story.No delay in publicationwas occasioned.Loren R. Brooks, assistant managing editor, was in the newsroom at the time but testified that he was not aware of the disturbance untilitwas nearly over.Neither he nor Goldstein reported the incident to Healy.Within a few days, nonetheless, Healy learned of its occurrence and questionedSchoenberger to learn her versionHer relation did not differ substantiallyfrom the description given above but she added that at one point in the argumentshe understood Maloof to threaten that he would "slap her down "Healy alsointerviewed Maloof who insisted that he had uttered no threats, that his purposewas to advise Schoenberger that he had not threatened her discharge, and thathe was drawn into a dispute not of his seeking. On July 25 or 26, Healy dis-charged Maloof telling him that he had been warned against getting into heatedarguments with others on the staffSchoenberger, a reporter in Respondent'semploy for 16 years, was not disciplined.Counsel for the Board contends that the discharge was discriminatory andthat such a conclusion is indicated by the fact that no one was criticized forsoliciting employees to sign the list in opposition to the Union even though thissolicitation occasioned some disturbance in news room, while, in contrast, Maloofwas discharged for doing nothing more, in effect, than defending the Union.As*corded Maloof and SchoenbergerRespondent's counsel contends that Healy, as he testified, regarded Maloofas an unstable individual who on at least one prior occasion had resorted tophysical violence while in a heated dispute with a professor at Loyola University.Based upon this appraisal of personality, it is argued, Healy feared that unlessMaloof was held in check and was discouraged from participating freely inoffice controversies, disturbances would occur which would upset the routine ofoperation and result in animosities and enmities which would seriously affectthe efficiency of the organization. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsThe undersigned is convinced, and finds, that Maloof, upon his return fromservice,was a nervous and unsettled individual who, after deciding upon acourse of action, would pursue it with all vigor and intensityAware of thispropensity and desirous of avoiding conflicts among the employees which couldadversely affect Respondent's interest, Healey decided to warn Maloof againstsuch conduct. It was his right to do so. An employer is under no obligationto provide a forum to his employees where they may discuss their problems andadvocate remedies for their grievances.Particularly, he may limit the use ofthe time for which he pays' Even though the record shows that a news roomis a place where discussions and arguments frequently occur, Respondent wasnot without authority to limit the scope, duration, and intensity of such non-work activity. In the undersigned's opinion the Respondent need not have in-voked a rule of general application when the problem was particular.Othersamong its employees were protagonists of the Union no less sincere thanMaloof but Respondent did not limit their activity presumably because theydid not threaten discharge to those who disagreed with them and did not engagein heated arguments stemming from Union discussions.Under these circum-stances, there was nothing unreasonable in Respondent's order that Maloofcease trying to impose his views on others. In Healy's opinion, only Maloof con-stituted a problem in regard to Respondent's operations.When Maloof later,in face of the warning, participated in a vehement discussion with Schoen-berger and failed to desist after repeated warnings from Goldstein, Healy wasentitled to discipline him. It cannot reasonably be said that discharge was tooharsh a penalty.Of course, in another case, against a background of Unionhostility, an inference might arise that the discharge of Maloof would not haveoccurred had he been in opposition to rather than in favor of the UnionThereis no justification for such an inference hereUpon the basis of the entirerecord, the undersigned finds that the evidence does not sustain the allegationof the complaint that Respondent interfered with, restrained and coerced itsemployees in the exercise of their rights under Section 7 of the Act or thatMaloof was discriminatorily discharged. It follows, and is found, that Respondenthas not violated Section 8 (1) and (3) of the Act' It will be recommended,therefore, that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF L.1w1.The operations of Respondent constitute trade, traffic and commerce amongthe several States, within the meaning of Section 2 (6) and (7) of the Act.2.American Newspaper Guild, C. I. 0., Local 170, is a labor organization withinthe meaning of Section 2 (5) of the Act.3Respondent has engaged in none of the unfair labor practices alleged in thecomplaint.,It is recommended, therefore, that the complaint be dismissed in its entirety.4Matter of Peyton Packing Company, Inc,49 N. L R B 828, 8435 SeeMatter of The Ebco Manufacturing Company,67 N L R. B. 210, 220 Cf.Matterof Bogue Electric Company,60 N. L R. B 935, 942 THE TIMES-PICAYUNE PUBLISHING COMPANY453As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board,Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen(15) days from the date of service of the ordertransferring the case to the Board,pursuant to Section 203 3S of said Rules andRegulations,filewith the Board, Rochambeau Building,Washington 25, D. C.,an original and four copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections)as he relies upon, togetherwith the original and four copies of a brief in support thereof;and any partyor counsel for the Board may, within the same period,file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs,the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties shall be promptly made as required in Section 203.65.As further pro-vided in said Section 203 39, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10)days from the date of service of the order transferring the case to theBoard.WALLACEE. ROYSTER,Trial Examiner.-Dated June 19, 1947.788886-49-vol 77-30